DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant’s reply, filed 10/29/2021, with respect to the rejection of claims 1-2, 9-10, and 16-18 under 35 U.S.C. §102(a)(1) and the rejection of claims 3-8, 11-15, 19, and 20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujita (United States Patent No. 5485892).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (United States Patent Application Publication No. US 2017/0210382 A1) [hereinafter “Nishimura”] in view of Fujita (United States Patent No. 5485892).

Regarding claim 1, Nishimura teaches a driver assistance system (collision avoidance assist system shown in Figure 1) comprising:
a first sensor installed at a vehicle and configured to have a field of view directed forward from the vehicle to acquire front image data (stereo camera 42; see [0050]-[0051]);
a second sensor selected from a group of radar and LIDAR sensors, installed at the vehicle, and configured to have a field of view directed forward from the vehicle to acquire front detection data (forward millimeter wave radar 44; see [0050]-[0051]); and
a controller having a processor (DSS-ECU 40) configured to process the front image data and the front detection data (see [0050]-[0055] and [0071]-[0072]),
wherein the controller is configured to detect a lane in which the vehicle is traveling or detect a front object located in front of the vehicle, in response to the processing of the image data and the front detection data (see [0050]-[0055] and [0071]-[0072]),
output a braking signal to a braking system of the vehicle to control the braking system to perform braking control, when a collision between the vehicle and the front object is expected at time t0 (see [0054]-[0056] and [0073]-[0074]), and
output a steering signal to a steering system of the vehicle to control the steering system to perform steering control and continue to output the braking signal to the braking system to continuously control the braking system to perform the braking control, when a collision between the vehicle and the front object is expected even with braking control (see [0059]-[0069] and [0075]-[0079]).

Nishimura does not expressly teach the steering signal is output at time t1 after t0. In Nishimura, braking control determination is first made, followed by steering avoidance control determination, and then both braking control and steering control are performed (steps S15, S18, and S20). 
Fujita generally teaches systems and methods for controlling a car according to a recognized driving situation (see Abstract). Fujita teaches that when an obstacle is detected in the path of the vehicle, a plurality of control actions may be performed in order to avoid collision with the obstacle (see Col. 1, line 45 to Col. 2, line 10 and Col. 5, line 10 to Col. 7, line 50). Fujita teaches a plurality of control programs whereby braking is first performed, followed by steering, for avoiding the obstacle (fourth and fifth control programs). Fujita teaches that sometimes it is beneficial to begin braking before performing steering control in order to reduce an acceleration component of steering, thereby increasing stability of the vehicle (see Col. 7, lines 16-50). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Nishimura such that braking control is executed immediately while the request for execution of avoidance control is made, after which time steering avoidance control is executed along with braking control at a time after initial execution of braking control, in view of Fujita, as Fujita teaches this increases the stability of the vehicle by slowing the vehicle down before performing steering control, thereby reducing steering acceleration. One of ordinary skill in the art at the time of filing would further readily appreciate that such a modification would allow the vehicle to begin slowing immediately while the avoidance control process of Figure 8 of Nishimura executes, thereby allowing for better collision avoidance by reacting to obstacles faster. 

Regarding claim 2, the combination of Nishimura and Fujita further teaches the controller is configured to, when a collision between the vehicle and the front object is expected, output the steering signal to the steering system of the vehicle in order for the vehicle to avoid the collision with the front object and stay in the lane in which the vehicle is traveling (see [0060]-[0069] of Nishimura). 

Regarding claim 9, the combination of Nishimura and Fujita, as applied to claim 1 above, teaches a driver assistance method comprising:
using a camera installed at a vehicle and having a field of view directed forward from the vehicle to acquire front image data of the vehicle (stereo camera 42 of Nishimura; see [0050]-[0051] of Nishimura);
using a front radar installed at the vehicle and having a field of view directed forward from the vehicle to acquire front radar data (forward millimeter wave radar 44 of Nishimura; see [0050]-[0051] of Nishimura); 
detecting a lane in which the vehicle is traveling or detecting a front object located in front of the vehicle, in response to processing of the image data and the front radar data (see [0050]-[0055] and [0071]-[0072] of Nishimura);
putting a brake on the vehicle when a collision between the vehicle and the front object is expected at time t0 (see [0054]-[0056] and [0073]-[0074] of Nishimura); and
changing a traveling direction of the vehicle and continuing to put the brake on the vehicle when a collision between the vehicle and the front object is expected even with the braking of the vehicle at time t1 after t0 (see [0059]-[0069] and [0075]-[0079] of Nishimura and the rejection of claim 1 above).

Regarding claim 10, the combination of Nishimura and Fujita further teaches when a collision between the vehicle and the front object is expected, changing the traveling direction of the vehicle to avoid the collision with the front object and stay in the lane in which the vehicle is traveling (see [0060]-[0069] of Nishimura). 

Regarding claim 16, the combination of Nishimura and Fujita, as applied to claim 1 above, teaches a driver assistance system (collision avoidance assist system shown in Figure 1 of Nishimura) comprising:
a first sensor installed at a vehicle and configured to have a field of view directed forward from the vehicle to acquire front image data (stereo camera 42 of Nishimura; see [0050]-[0051] of Nishimura);
a second sensor selected from a group of radar and LIDAR sensors, installed at the vehicle, and configured to have a field of view directed forward from the vehicle to acquire front detection data (forward millimeter wave radar 44 of Nishimura; see [0050]-[0051] of Nishimura);
a processor configured to process the front image data and the front detection data (DSS-ECU 40 of Nishimura; see [0050]-[0055] and [0071]-[0072] of Nishimura); and
a memory storing instructions which, when executed by the processor, cause the processor to:
detect a lane in which the vehicle is traveling or detect a front object located in front of the vehicle, in response to the processing of the image data and the front detection data (see [0050]-[0055] and [0071]-[0072] of Nishimura),

output a steering signal to a steering system of the vehicle to control the steering system to perform steering control and continue to output the braking signal to the braking system to continuously control the braking system to perform the braking control, when a collision between the vehicle and the front object is expected even with braking control at time t1 after t0 (see [0059]-[0069] and [0075]-[0079] of Nishimura and the rejection of claim 1 above).

Regarding claim 17, the combination of Nishimura and Fujita further teaches the instructions further cause the processor to, when a collision between the vehicle and the front object is expected, output the steering signal to the steering system of the vehicle in order for the vehicle to avoid the collision with the front object and stay in the lane in which the vehicle is traveling (see [0060]-[0069] of Nishimura). 

Regarding claim 18, the combination of Nishimura and Fujita further teaches the instructions further cause the processor to output the steering signal to the steering system of the vehicle and output the braking signal to the braking system of the vehicle, in order for the vehicle to avoid a collision with the front object and stay in a predetermined area in the lane in which the vehicle is traveling (steps S20 and S33 of Nishimura; see [0054]-[0079] of Nishimura), the predetermined area is narrower than an area having width of the lane and length of a distance between the vehicle and the front object (see Figures 5A-5B of Nishimura; note that the area encompassed by the avoidance route(s) has a width narrower than the width of the traveling lane). 

Claims 3-8, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nishimura and Fujita, as applied to claims 1, 9, and 16 above, and further in view of Taguchi et al. (United States Patent Application Publication No. US 2010/0211235 A1) [hereinafter “Taguchi”].

Regarding claim 3, the combination of Nishimura and Fujita, as applied to claim 1 above, does not expressly teach the controller is configured to calculate a yaw rate required for the vehicle avoid a collision with the front object and stay in the lane in which the vehicle is traveling. As noted above, Nishimura teaches determining an avoidance route for the vehicle to avoid a collision with the front object and stay in the lane, but does not specify the exact methodology used in this determination. 
Taguchi also generally teaches a travel control system that controls a vehicle to follow according to a determined travel plan (see Abstract). Taguchi teaches that when avoiding an object, an avoidance target locus is determined by determining state variables for the vehicle at each point along the travel locus, the state variables including a necessary yaw rate for the vehicle (see [0080]-[0091]). Taguchi teaches this methodology of generating and following a traveling locus in feedback control is beneficial over traditional systems as it is capable of performing highly precise travel control of a vehicle (see [0006]-[0007]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Nishimura and Fujita so as to use the travel locus determining and following methodology taught by Taguchi, including calculating a yaw rate required for the vehicle to follow the desired avoidance route to avoid a collision and stay in the lane, in view of Taguchi, as Taguchi teaches such a methodology allows for highly precise control of a vehicle to travel safely along a trajectory that avoids a collision with an obstacle. 

Regarding claim 4, the combination of Nishimura, Fujita, and Taguchi further teaches the controller is configured to output the steering signal to the steering system of the vehicle and output the braking signal to the braking system of the vehicle, in order for the vehicle to avoid a collision with the front object and stay in a predetermined area in the lane in which the vehicle is traveling (see steps S20 and S33 and [0054]-[0079] of Nishimura; see further [0080]-[0090] of Taguchi).

Regarding claim 5, the combination of Nishimura, Fujita, and Taguchi further teaches the controller is configured to determine the predetermined area, which is narrower than an area having width of the lane and length of a distance between the vehicle and the front object (see [0054]-[0079] and Figures 5A-5B of Nishimura; note that the area encompassed by the avoidance route(s) has a width narrower than the width of the traveling lane).

Regarding claim 6, the combination of Nishimura, Fujita, and Taguchi further teaches the controller is configured to calculate a yaw rate in real time, the yaw rate being required for the vehicle to travel to stay in the predetermined area (see [0080]-[0091] of Taguchi, wherein the process is a feedback process such that the control values are determined “every fixed time”). 

Regarding claim 7, the combination of Nishimura, Fujita, and Taguchi further teaches the controller is configured to output the steering control signal changed according the yaw rate calculated in real time to the steering system (see [0080]-[0091] of Taguchi). 

Regarding claim 8, the combination of Nishimura, Fujita, and Taguchi further teaches the controller is configured to expect a collision between the vehicle and the front object based on a distance to the front object and relative speed of the front object (see [0055] of Nishimura). 

Regarding claim 11, the combination of Nishimura, Fujita, and Taguchi, as applied to claim 3 above, teaches calculating a yaw rate required for the vehicle to avoid a collision with the front object and stay in the lane in which the vehicle is traveling (see [0080]-[0091] of Taguchi and the rejection of claim 3 above). 

Regarding claim 12, the combination of Nishimura, Fujita, and Taguchi further teaches changing the traveling direction of the vehicle and putting the brake on the vehicle, in order for the vehicle to avoid a collision with the front object and stay in a predetermined area in the lane in which the vehicle is traveling (see steps S20 and S33 and [0054]-[0079] of Nishimura; see further [0080]-[0090] of Taguchi).

Regarding claim 13, the combination of Nishimura, Fujita, and Taguchi further teaches calculating a yaw rate in real time, the yaw rate being required for the vehicle to travel to stay in the predetermined area (see [0080]-[0091] of Taguchi, wherein the process is a feedback process such that the control values are determined “every fixed time”). 

Regarding claim 14, the combination of Nishimura, Fujita, and Taguchi further teaches outputting a steering control signal changed according to the yaw rate calculated in real time to a steering system (see [0080]-[0091] of Taguchi). 

Regarding claim 15, the combination of Nishimura, Fujita, and Taguchi further teaches expecting a collision between the vehicle and the front object based on a distance to the front object and relative speed of the front object (see [0055] of Nishimura). 

Regarding claim 19, the combination of Nishimura, Fujita, and Taguchi, as applied to claim 3 above, teaches the instructions further cause the processor to calculate a yaw rate in real time, the yaw rate being required for the vehicle to travel to stay in the predetermined area (see [0080]-[0091] of Taguchi, wherein the process is a feedback process such that the control values are determined “every fixed time”). 

Regarding claim 20, the combination of Nishimura, Fujita, and Taguchi further teaches the instructions further cause the processor to output the steering control signal changed according to the yaw rate calculated in real time to the steering system (see [0080]-[0091] of Taguchi). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669